UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File Number 333-91093 CenterPoint Energy Transition Bond Company, LLC (Exact name of registrant as specified in its charter) Delaware 76-0624152 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1111 Louisiana, Suite 4667 Houston, Texas 77002 (713) 207-8272 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) The registrant meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of July 15, 2011, all outstanding membership interests in CenterPoint Energy Transition Bond Company, LLC were held by CenterPoint Energy Houston Electric, LLC. CenterPoint Energy Transition Bond Company, LLC TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Statements of Income and Changes in Member’s Equity Three and Six Months Ended June30, 2010 and 2011 (unaudited) 1 Balance Sheets December31, 2010 and June30, 2011 (unaudited) 2 Statements of Cash Flows Six Months Ended June30, 2010 and 2011 (unaudited) 3 Notes to Unaudited Financial Statements 4 Item 2. Management’s Narrative Analysis of Results of Operations 8 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1A. Risk Factors 9 Item 6. Exhibits 10 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION From time to time we make statements concerning our expectations, beliefs, plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements that are not historical facts. These statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those expressed or implied by these statements. In some cases, you can identify our forward-looking statements by the words “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “may,” “objective,” “plan,” “potential,” “predict,” “projection,” “should,” “will” or other similar words. We have based our forward-looking statements on our management’s beliefs and assumptions based on information available to our management at the time the statements are made. We caution you that assumptions, beliefs, expectations, intentions and projections about future events may and often do vary materially from actual results. Therefore, we cannot assure you that actual results will not differ materially from those expressed or implied by our forward-looking statements. The following are some of the factors that could cause actual results to differ from those expressed or implied by our forward-looking statements: • changes in market demand, including the effects of energy efficiency measures, and demographic patterns; • weather variations and other natural phenomena affecting retail electric customer energy usage; • the operating performance of CenterPoint Energy Houston Electric, LLC’s (CenterPoint Houston) facilities and third-party suppliers of electric energy in CenterPoint Houston’s service territory; • state and federal legislative and regulatory actions or developments affecting various aspects of CenterPoint Houston’s business, including, among others, energy deregulation or re-regulation, health care reform, financial reform and tax legislation; • the accuracy of the servicer’s forecast of electrical consumption or the payment of transition charges; • non-payment of transition charges by retail electric providers; • the reliability of the systems, procedures and other infrastructure necessary to operate the retail electric business in CenterPoint Houston’s service territory, including the systems owned and operated by the independent system operator in the Electric Reliability Council of Texas, Inc.; • the servicer’s ability to perform its billing, collection and other functions; and • other factors we discuss in “Risk Factors” in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December31, 2010, which is incorporated herein by reference, and our other Securities and Exchange Commission filings. You should not place undue reliance on forward-looking statements.Each forward-looking statement speaks only as of the date of the particular statement. ii Table of Contents PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS CENTERPOINT ENERGY TRANSITION BOND COMPANY, LLC STATEMENTS OF INCOME AND CHANGES IN MEMBER’S EQUITY (Unaudited) Three Months Ended June30, Six Months Ended June30, (in thousands) Revenues: Transition charge revenue $ Investment income 4 1 7 4 Total operating revenues $ $ Expenses: Interest expense Amortization of transition property Amortization of transition bond discount and issuance costs 94 Administrative and general expenses Total operating expenses Net Income — Member’s Equity at Beginning of Period Contributed Capital — Member’s Equity at End of Period $ See Notes to Interim Unaudited Financial Statements 1 Table of Contents CENTERPOINT ENERGY TRANSITION BOND COMPANY, LLC BALANCE SHEETS (Unaudited) December31, June30, (in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Restricted funds Transition charge receivable Current Assets Intangible transition property Unamortized debt issuance costs Total Assets $ $ LIABILITIES AND MEMBER’S EQUITY Current Liabilities: Current portion of long-term debt $ $ Accrued interest Customer deposits Fees payable to servicer Current Liabilities Long-term debt: Transition bonds Total Liabilities Member’s Equity: Contributed capital Retained earnings — — Total Member’s Equity Total Liabilities and Member’s Equity $ $ See Notes to Interim Unaudited Financial Statements 2 Table of Contents CENTERPOINT ENERGY TRANSITION BOND COMPANY, LLC STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June30, (in thousands) Cash Flows from Operating Activities: Net income $
